Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants proposed amendment contained several versions: Claim 1A: amendments to the gearbox associated with pitch, yaw and roll of the End of Arm Tool; claims 1B, 1C & 1D: amendments to the gripper movement relative to the conveyor; and, claims 28A, 28B: amendment to the method of moving a bridge conveyor via omnidirectional wheels. Additionally, proposed claim 22 is in condition for allowance based on May 24, 2022 office action indication of allowability.
Relative to the cited prior art and proposed claim 1A the examiner commented that gearboxes with pitch, yaw and roll are known in conveyors as well as robotic article handlers. Applicant indicated a desire to pursue either claim 1B, 1C or 1D. The improvement relative to Applicants previous patent (US 2018/0118476) address nesting the gripper in a gap of the conveyor and providing the rails and cams on the outside of the conveyor such that the gripper can extend the full width.
The examiner commented that omnidirectional wheels of claims 28A, 28B, e.g. Mecanum wheels, were common. For example US 8,827,623 discloses that “Mecanum wheels can be used in order to start the drives for positioning the conveyor arm … in any arbitrary direction without delay. Due to this measure, a motion can begin without having to align rollers first. In addition, Mecanum wheel drives make it possible to directly move from a respective position into any other position (omnidirectional maneuvers) such that switching is eliminated.” 
No agreement was reached.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652